Broyles, C. J.
1. The charter of the City of Savannah as amended by the act of the General Assembly of Georgia, approved August 16, 1915 (Ga. L. 1915, p. 825), provides, that “no action for damages to person ■or property . . . shall bo instituted against the City of Savannah *183■ unless within six months from the'happening or inflicting of the injury complained of the complainant . . . shall give notice to the mayor and aldermen of said city of such injury in writing.” In the instant case the suit was against the Mayor and Aldermen of the City of Savannah for personal injuries, but the plaintiff’s petition showed that the required notice was not given until more than six months after the infliction of the injury sued for. The court therefore did not err in dismissing the petition, on the defendant’s motion.
Decided April 13, 1920.
Action for „ damages; from Chatham superior court — Judge Meldrim. November 12, 1919.
Oliver & Oliver, for plaintiff in error.
Shelby Myrick, Edwin A. Cohen, contra.
2. A constitutional question can not be considered by the reviewing court unless it is made during the trial of the case in the lower court. It is too late to raise such a question for the first time in the higher court. Hendry v. State, 147 Ga. 260 (8) (93 S. E. 413) ; Bolton v. Newman, 147 Ga. 400 (94 S. E. 236; Scoggins v. State, 24 Ga: App. 677 (102 S. E. 39). Counsel for the plaintiff in error contend in their brief that the provision of the charter of the City of Savannah referred to is invalid and unconstitutional. It does not appear, however, from the record or the bill of exceptions that this question was made in-the lower court, and, accordingly, it can not be considered by this court, or by the Supreme Court, to which court this case would have to be transferred if a constitutional question had been raised in the lower court.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.